


Exhibit 10.1
EXECUTIVE AGREEMENT, dated as of July 17, 2012 (this “Agreement”), among OLIN
CORPORATION, a Virginia corporation (“Olin”), K.A. STEEL CHEMICALS INC., a
Delaware corporation (the “Company” and, together with Olin, “Employer”), and
ROBERT F. STEEL (“Executive”).
WHEREAS, in connection with the transactions (the “Transactions”) contemplated
by the Stock Purchase Agreement among Olin, the Company, the stockholders of the
Company and Executive, as seller representative, dated as of July 17, 2012 (the
“Purchase Agreement”), and subject to the terms and conditions of the Purchase
Agreement, the Company will become a wholly owned subsidiary of Olin as of the
closing of the Transactions (the “Closing”) and will be operated as a division
of Olin;
WHEREAS, following the Closing, Employer desires to employ Executive;
WHEREAS, as an inducement to Olin to enter into the Purchase Agreement,
Executive has agreed to provide services to, and enter into this Agreement, with
Employer, effective as of the Closing (the “Effective Time”); and
WHEREAS, Executive acknowledges and agrees that the obligations of Executive
pursuant to this Agreement, including pursuant to Sections 8 and 9, are an
essential part of the economic terms of the Purchase Agreement.
NOW, THEREFORE, in consideration of the covenants and agreements hereinafter set
forth and other good and valuable consideration, and intending to be legally
bound hereby, the parties hereto agree as follows:
SECTION 1.Definitions. As used in this Agreement:
(a)“Board” means the Board of Directors of Olin.
(b)“Cause” means (i) the willful and continued failure of Executive to
substantially perform Executive’s duties (other than any such failure resulting
from Executive’s incapacity due to physical or mental illness or injury);
(ii) the willful engaging by Executive in gross misconduct significantly and
demonstrably financially injurious to Employer; (iii) a willful breach by
Executive of Employer’s Code of Business Conduct; or (iv) willful misconduct by
Executive in the course of Executive’s employment which is a felony or
fraud.  No act or failure to act on the part of Executive will be considered
“willful” unless done or omitted not in good faith and without reasonable belief
that the action or omission was in the interests of Employer or not opposed to
the interests of Employer and unless the act or failure to act has not been
cured by Executive within 30 days after written notice to Executive specifying
the nature of such violations.  Notwithstanding the foregoing, Executive shall
not be deemed to have been terminated for Cause without 30 days’ advance written
notice to Executive setting forth the reasons for Employer’s intention to
terminate for Cause (such notice, a “Notice of Termination”). If, at the end of
the 30-day cure period, the act or omission that constitutes Cause has not been
remedied, Executive’s employment shall automatically terminate for Cause.

#PageNum#

--------------------------------------------------------------------------------






(c)“Competitor” means any corporation, partnership, sole proprietorship, person,
entity or business involved in the manufacturing or distribution of caustic soda
and/or bleach that is in competition with Employer at any time during the Term
or the Non-Compete Term (as defined in Section 8(a) below).
(d)“Disability” means that Executive has been determined “disabled” and eligible
to receive benefits under Employer’s group long-term disability plan as in
effect from time to time. Notwithstanding the foregoing, Executive shall not be
deemed to have been terminated due to Disability without being given a Notice of
Termination.
(e)“Good Reason” means, without the written consent of Executive, (i) material
diminution of Executive’s job responsibilities as such responsibilities exist
pursuant to this Agreement as of the Effective Time; (ii) the material reduction
in Executive’s Base Salary as of the Effective Time; (iii) the geographic
relocation of Executive’s principal place of employment greater than fifty (50)
miles from such location as of the Effective Time; or (iv) material breach by
the Employer of this Agreement. Notwithstanding the foregoing, Good Reason shall
not be deemed to exist unless Executive provides written notice to Employer of
the specific event or condition that Executive believes constitutes Good Reason
no later than thirty (30) days after the time at which the event or condition
purportedly giving rise to Good Reason first occurs or arises; and, provided
that, if there exists an event or condition that constitutes Good Reason,
Employer shall have thirty (30) days (the “Cure Period”) from the date such
notice is received to cure such event or condition and, if Employer does so,
such event or condition shall not constitute Good Reason hereunder. If, at the
end of the Cure Period, the event or condition that constitutes Good Reason has
not been remedied, Executive will be entitled to terminate employment for Good
Reason during the 30-day period that follows the end of the Cure Period. If
Executive does not terminate employment during such 30-day period, Executive
shall not be permitted to terminate employment for Good Reason as a result of
such event or condition.
(f)“Resignation for Good Reason” means the termination of Executive’s employment
by Executive for Good Reason. For purposes solely of clarification, it is
understood that (x) if, in connection with the spinoff of an Olin business or
Olin’s assets as a separate public company to Olin’s shareholders, Executive
accepts employment with, and becomes employed at, the spunoff company or its
affiliate, the termination of Executive’s employment with Employer shall not be
considered a “Resignation for Good Reason” for purposes of this Agreement and
(y) except as provided in Section 6(d)(ii), in connection with the sale of an
Olin business or assets to a third party or the transfer or sale of an Olin
business or Olin’s assets to a joint venture to be owned directly or indirectly
by Olin with one or more third parties, if Executive accepts employment with,
and becomes employed by, such buyer or its affiliate or such joint venture or
its affiliate in connection with such transaction, such cessation of employment
with Employer shall not be considered a “Resignation for Good Reason” for
purposes of this Agreement.
(g)“Termination Without Cause” means the termination of Executive’s employment
by Employer other than for Cause and other than due to Executive’s death or
Disability.  For purposes solely of clarification, it is understood that (x) if,
in connection with the spinoff of an Olin business or Olin’s assets as a
separate public company to Olin’s shareholders,

#PageNum#

--------------------------------------------------------------------------------




Executive accepts employment with, and becomes employed at, the spunoff company
or its affiliate, the termination of Executive’s employment with Employer shall
not be considered a “Termination Without Cause” for purposes of this Agreement
and (y) except as provided in Section 6(d)(ii), in connection with the sale of
an Olin business or assets to a third party or the transfer or sale of an Olin
business or Olin’s assets to a joint venture to be owned directly or indirectly
by Olin with one or more third parties, if Executive accepts employment with,
and becomes employed by, such buyer or its affiliate or such joint venture or
its affiliate in connection with such transaction, such cessation of employment
with Employer shall not be considered a “Termination Without Cause” for purposes
of this Agreement.
SECTION 2.Term. Employer agrees to employ Executive, and Executive agrees to
remain in the employ of Employer, subject to the terms and conditions of this
Agreement, for the period commencing as of the Effective Time and ending on the
second anniversary thereof (such period, the “Term”), unless such employment is
earlier terminated in accordance with this Agreement; provided, however, that if
the Purchase Agreement is terminated prior to the Closing, this Agreement shall
be null and void ab initio. The Term shall automatically expire on the last day
of the Term without notice by any party hereto to the other. Unless the parties
otherwise agree in writing, continuation of Executive’s employment with Employer
following the expiration of the Term shall be deemed an employment “at-will” and
shall not be deemed to extend any provisions of this Agreement, and Executive’s
employment may thereafter be terminated at will by either Executive or Employer,
provided that Sections 8 and 9 shall survive any termination or expiration of
this Agreement or Executive’s termination of employment hereunder.
SECTION 3.Position; Reporting; Executive’s Duties. (a) Position; Reporting.
During the Term, Executive shall serve as President, Company, and Vice
President, Olin. Executive shall report directly to the Senior Vice President,
Operations, Olin (currently John McIntosh).
(b)    Duties. During the Term, Executive shall devote Executive’s full time
efforts during normal business hours to Employer’s business and affairs, except
during vacation periods in accordance with Employer’s vacation policy and
periods of illness or incapacity or other authorized leaves of absence.  Nothing
in this Agreement will preclude Executive from devoting reasonable periods
required for service as a director or a member of any organization involving no
conflict of interest with Employer’s interest, provided that no additional
position as director or member shall be accepted by Executive during the period
of Executive’s employment with Employer without its prior consent.
SECTION 4.Compensation and Benefits. (a) Base Salary. During the Term, Executive
shall be paid an annual base salary of $350,000 (“Base Salary”). The Base Salary
shall be payable in accordance with the Employer’s regular payroll practices as
then in effect. During the Term, the Base Salary will be reviewed annually and
is subject to adjustment at the discretion of the Compensation Committee of the
Board (the “Compensation Committee”), but in no event shall Employer pay
Executive a Base Salary less than that set forth above during the Term.

#PageNum#

--------------------------------------------------------------------------------






(b)    Bonus. During the Term, Executive shall have an opportunity to earn a
performance-based annual cash incentive (“ICP”) for each fiscal year targeted at
$150,000 (the “ICP Standard”) and with a maximum of up to 200% of the ICP
Standard (the “ICP Maximum”), provided that, with respect to any fiscal year in
which Executive is employed by Employer during the Term for less than the entire
fiscal year, the ICP Standard shall be pro-rated to reflect the number of
calendar months during the fiscal year during which Executive was employed by
Employer and the ICP Maximum payable with respect to Executive’s period of
employment during such fiscal year shall be based on such pro-rated ICP
Standard. The ICP shall be determined based 75% on financial metrics and 25% on
non-financial metrics and such metrics shall be separately communicated by
Employer to Executive within ninety (90) days following the commencement of the
applicable performance period, provided that, with respect to the 2012 fiscal
year, such metrics shall be communicated within ninety (90) days following the
Effective Time. The aggregate amount of any ICP actually payable to Executive
hereunder, if any, shall be determined by the Compensation Committee in its
reasonable discretion in accordance with the established performance metrics and
the terms of Olin’s Senior Management Incentive Compensation Plan, as it may be
amended from time to time (or any successor plan thereto), as soon as
practicable following such time as audited consolidated financial statements of
Olin are available for the applicable fiscal year, and shall be paid as soon as
reasonably practicable thereafter but no later than the 15th day of the third
month following the applicable fiscal year end.
(c)    Equity. As soon as practicable following the Effective Time, subject to
approval by the Compensation Committee, Executive will receive 100,000
performance-based restricted stock units (the “Performance RSUs”) pursuant to an
individual award agreement in substantially the form attached hereto as Exhibit
A. Subject to the terms and conditions of the individual award agreement, the
Performance RSUs will vest on the second anniversary of the Effective Time,
provided that (x) Executive is employed by Employer or one of their subsidiaries
on such date and (y) the performance goals, as determined by the Compensation
Committee and communicated to the Executive within 90 days following the
Effective Time, have been attained. The performance goals applicable to the
Performance RSUs shall be based on achieving at least $30 million in synergies
(based on achieved synergies on an annualized “run-rate” basis) within the
following categories (i) additional bleach sales, (ii) improvement in customer
mix, (iii) incremental sales of KOH and HCl through optimizing use of the
Company’s existing infrastructure, (iv) re-optimization of freight across the
caustic volumes of Employer and (v) reductions in sales and general
administrative costs, insurance costs and headcount. For the avoidance of doubt,
except as set forth in Section 6(a)(v), if Executive’s employment terminates
prior to the second anniversary of the Effective Time, the Performance RSUs
shall be forfeited.
(d)    Benefits. During the Term, Executive shall be eligible to participate in
the group benefit plans and programs of Employer that are generally available to
other employees of Employer with comparable positions to Executive, subject to
the terms and conditions of such plans and programs.
(e)    Reimbursement of Expenses. During the Term, Employer shall reimburse
Executive for all reasonable expenses incurred by Executive in the performance
of Executive’s duties hereunder that comply with the applicable policies of
Employer, including the presentation of appropriate statements of such expenses.

#PageNum#

--------------------------------------------------------------------------------




SECTION 5.Termination of Employment During the Term. (a) Death or Disability.
Executive’s employment shall terminate automatically upon Executive’s death.
Executive’s death shall not affect any of Executive’s rights resulting from a
Termination Without Cause or Resignation for Good Reason prior to death.
Employer may terminate Executive’s employment for Disability.
(b)    Cause or Without Cause. Employer may terminate Executive’s employment for
Cause in accordance with the provisions of Section 1(b) or without Cause.
(c)    Voluntary Resignation. Executive may terminate his employment other than
for Good Reason at any time upon at least 30 days’ advance written notice to
Employer.
(d)    Resignation for Good Reason. Executive may terminate his employment for
Good Reason in accordance with the provisions of Section 1(e).
(e)    Date of Termination. “Date of Termination” means (i) if Executive’s
employment is terminated by Employer for Cause or due to Disability, the date
specified in the Notice of Termination, (ii) in the event of a Termination
Without Cause, the Date of Termination shall be the date specified by Employer
at the time it notified Executive of such termination, (iii) if Executive’s
employment is terminated by reason of death, the date of Executive’s death, (iv)
if Executive’s employment is terminated by him for any reason (including a
Resignation for Good Reason), the 30th day following delivery of Executive’s
notice to Employer of his resignation in accordance with Section 5(c) or 5(d),
subject to Executive’s continued performance of duties through such 30th day
(or, in Employer’s sole discretion, such earlier date as selected by Employer,
provided that Employer continues to pay or provide to Executive the compensation
and benefits specified under Section 4 through such 30th day) and (v) if
Executive becomes employed by a New Employer (as defined in Section 6(d)(ii))
and has a Termination Without Cause or Resignation for Good Reason with the New
Employer in accordance with Section 6(d)(ii), the Date of Termination shall be
the date of cessation of employment with the New Employer.
SECTION 6.Obligations of Employer Upon Termination. Following any termination of
Executive’s employment hereunder, Executive shall not be otherwise compensated
for the loss of employment or the loss of any rights or benefits under this
Agreement, except as provided below:
(a)    Termination Without Cause or Resignation for Good Reason. In the event of
a Termination Without Cause or Resignation for Good Reason during the Term,
subject to the effectiveness of Executive’s execution of a general release of
claims against Employer and its affiliates in the form attached hereto as
Exhibit B no later than 54 days after the Date of Termination (as described in
Section 7):
(i) Employer shall continue to pay to Executive the Base Salary (as in effect on
the Date of Termination) for the remainder of the Term (the “Continuation
Period”) in equal installments in accordance with Employer’s normal payroll
practices, commencing with the first regular payroll following the date on which
the general release of claims becomes effective and irrevocable as described in
Section 7, provided that, for the

#PageNum#

--------------------------------------------------------------------------------






avoidance of doubt, such equal installments shall be calculated based on the
Base Salary payable from the Date of Termination through the remainder of the
Term;
(ii) Employer shall pay to Executive the ICP Standard (as in effect on the Date
of Termination) Executive would have had the opportunity to receive if Executive
had remained employed during the Continuation Period, to the extent not
previously paid, on April 30th of the year following the calendar year to which
the ICP relates, provided that, if (A) Executive was reasonably expected by Olin
to be a “covered employee” (within the meaning of Section 162(m) of the Code)
for the taxable year of Olin in which the Date of Termination occurs and (B) the
ICP Standard that Executive would have been eligible to receive for such year
was originally intended by Olin to satisfy the performance-based exception under
Section 162(m) of the Code (without regard to any entitlement to payment upon
termination of employment), the reference above to Executive’s ICP Standard
shall be replaced by (1) $150,000 in the event the Date of Termination occurs
prior to the first anniversary of the Effective Time and (2) the product of (x)
Executive’s Base Salary as of the Date of Termination and (y) a fraction, the
numerator of which is Executive’s ICP Standard for the fiscal year immediately
preceding the fiscal year in which the Date of Termination occurs and the
denominator of which is Executive’s Base Salary for such fiscal year, in the
event the Date of Termination occurs on or after the first anniversary of the
Effective Time;
(iii) during the 12-month period following the Date of Termination, or, in the
case of medical plans, until Executive becomes eligible for comparable coverage
under the medical health plans of a successor employer, if earlier, Employer
shall (A) if benefits under Employer’s medical and dental benefit plans, or
materially equivalent plans maintained by Employer in replacement thereof (the
“Health Plans”) will not be taxable to Executive, continue to provide coverage
at Employer’s expense under the Health Plans, or (B) if benefits under the
Health Plans will be taxable to Executive, reimburse Executive’s premiums for
continued coverage under the Health Plans in the amount of the cost of such
coverage, in either case for the Executive and Executive’s dependents at the
level provided to Executive immediately prior to the Date of Termination;
(iv) Executive shall continue to receive retirement contributions during the
Continuation Period under Employer’s qualified and non-qualified defined
contribution plans for which Executive was eligible as of the Date of
Termination based on the aggregate amount payable pursuant to Sections 6(a)(i)
and (ii). Such contributions shall be applied to Employer’s qualified defined
contribution plan to the extent permitted under then-applicable law, otherwise
such contributions shall be applied to Employer’s non-qualified defined
contribution plan, if applicable. Payments under such non-qualified plan shall
be due at the times and in the manner payments are due Executive under such
non-qualified plan, it being understood that Executive shall be permitted to
receive payments from Employer’s plan (assuming Executive otherwise qualifies to
receive such payments, is permitted to do so under the applicable plan terms and
elects to do so), during the Continuation Period;
(v)     Olin shall treat all outstanding equity awards held by Executive in
accordance with the terms of the applicable equity plan and individual award
agreements

#PageNum#

--------------------------------------------------------------------------------




evidencing such awards, provided that the Performance RSUs granted pursuant to
Section 4(c) shall become vested and nonforfeitable as of the Date of
Termination on a pro rata basis based on the extent to which the performance
goals applicable to the Performance RSUs have been achieved as of the last
completed month preceding the Date of Termination as certified by the
Compensation Committee. Such vested Performance RSUs shall be settled no later
than 60 days following the Date of Termination. To illustrate the foregoing, the
Compensation Committee would certify the amount of synergies that had been
achieved from the Effective Time until the end of the month preceding the
Termination Without Cause or Resignation for Good Reason, as applicable (such
amount to be calculated based on such achieved synergies on an annualized
“run-rate” basis), and would calculate a percentage the numerator of which is
such amount and the denominator of which is the total synergy performance goal
(i.e., $30 million). Executive would then be entitled to have vested and made
nonforfeitable as of the Date of Termination the product of the number of
Performance RSUs multiplied by such percentage. For example, if synergies of $15
million had been achieved (based on such achieved synergies on an annualized
“run-rate” basis) as of the end of the month preceding the Termination Without
Cause or Resignation for Good Reason, as applicable, then Executive would have
vested and made nonforfeitable 50% of the total number of Performance RSUs
(i.e., 50,000 restricted stock units), and the remainder would be forfeited; and
(vi)    to the extent not theretofore paid or provided, Employer shall pay to
Executive the Base Salary through the Date of Termination and any accrued and
unused vacation through the Date of Termination and Employer shall pay or
provide any other amounts or benefits required to be paid or provided or that
Executive is eligible to receive pursuant to the terms and conditions of the
employee benefit plans and programs of Employer and its affiliates through the
Date of Termination at the time such payments are due (if any) (such payments
and benefits shall be hereinafter referred to as the “Accrued Benefits”)
; provided, however, that, if, at any time during the Continuation Period,
Executive fails to comply in any material respect with Executive’s obligations
under Section 8 or 9, Employer shall no longer be required to provide the
payments and benefits specified in this Section 6(a).
(b)    Cause; Voluntary Resignation. If, during the Term, Executive’s employment
shall be terminated for Cause or Executive terminates his employment other than
due to Executive’s death or Disability or a Resignation for Good Reason,
Employer shall pay to Executive the Accrued Benefits. Subject to the last
sentence of Section 2, this Agreement shall terminate on the Date of
Termination.
(c)    Death or Disability. If, during the Term, Executive’s employment shall be
terminated due to death or Disability, Executive, or in the event of Executive’s
death, Executive’s heirs, if any, shall be entitled to payment of the Accrued
Benefits and any other benefits as provided under the applicable death or
disability benefit programs of Employer (if any).

#PageNum#

--------------------------------------------------------------------------------




(d)    Adjustments to Severance. (i) Notwithstanding Section 6(a), if on the
Date of Termination, Executive is eligible and is receiving payments under any
then-existing disability plan of Employer or its subsidiaries and affiliates,
then Executive agrees that all payments under such disability plan may, and will
be, suspended and offset (subject to applicable law) during the Continuation
Period.  If, after such period, Executive remains eligible to receive disability
payments, then such payments shall resume in the amounts and in accordance with
the provisions of the applicable disability plan of Employer or its subsidiaries
and affiliates.
(ii)    In the event Executive, in connection with a spinoff or sale of an Olin
business or Olin assets to a third party or the transfer of an Olin business or
Olin assets to a joint venture which would be owned directly or indirectly by
Olin with one or more
third parties, ceases to be employed by Employer and with Employer’s consent
becomes employed by the buyer or its affiliate or the joint venture or its
affiliate (a “New Employer”) prior to the second anniversary of the Effective
Time, Executive shall be entitled to the benefits provided under Sections
6(a)(i) and (ii) (determined as if Executive incurred a Termination Without
Cause or Resignation for Good Reason, as applicable, as of cessation of
employment with the New Employer) (subject to Sections 6(d)(i) and 6(e)), if
Executive has a Termination Without Cause or Resignation for Good Reason from
the New Employer (with the New Employer being substituted for Employer in
Section 1(f) or 1(g), as applicable) prior to the second anniversary of the
Effective Time.  Subject to Section 22(d), any cash compensation amounts paid
under this Section 6(d)(ii) shall be reduced by any severance, job transition or
employment termination payments Executive receives in cash from the New Employer
in connection with the Termination Without Cause or Resignation for Good Reason,
as applicable, provided that no such reduction shall be made that violates the
requirements of Treas. Reg. Section 1.409A-3(f).
(e)    Other Severance Benefits. Executive may not cumulate the benefits
provided under this Agreement with any severance or similar benefits (“Other
Severance Benefits”) that Executive may be entitled to by agreement with
Employer or under applicable law in connection with the termination of
Executive’s employment.  Subject to Section 22(b) and the requirements of Treas.
Reg. Section 1.409A-3(f), to the extent that Executive receives any Other
Severance Benefits, then the payments and benefits payable hereunder to
Executive shall be reduced by a like amount.  To the extent Employer is required
to provide payments or benefits to Executive under the Worker Adjustment and
Retraining Notification Act (or any state, local or foreign law relating to
severance or dismissal benefits), the benefits payable hereunder shall be first
applied to satisfy such obligation.
SECTION 7.    Release. Executive shall not be entitled to receive any of the
payments or benefits set forth in Section 6 unless Executive executes a Release
(substantially in the form of Exhibit A hereto) in favor of Employer and others
set forth in Exhibit A relating to all claims or liabilities of any kind
relating to Executive’s employment with Employer or an affiliate and the
termination of such employment, and, on or prior to the 54th day following the
Date of Termination, such Release becomes effective and irrevocable in
accordance with the terms thereof.

#PageNum#

--------------------------------------------------------------------------------




SECTION 8.    Restrictive Covenants. (a) As an inducement to Olin to enter into
the Purchase Agreement and to Employer to make this offer of employment and
provide the payments and benefits to Executive hereunder, Executive acknowledges
and agrees that, in the event of Executive’s termination of employment for any
reason (including expiration of the Term), Executive agrees to comply with the
restrictions set forth in Section 8(b) for a two-year period from the date the
Executive ceases to be employed by Employer and its subsidiaries for any reason
(including expiration of the Term) (such date, the “Separation Date” and such
two-year period, the Non-Compete Term”).
(b)    Executive acknowledges and agrees that Executive shall not during the
Non-Compete Term, directly or indirectly: (i) anywhere in North America, Central
America or South America, render services for any Competitor as a principal,
agent, employee, employer, consultant, co-partner or otherwise, or in any other
individual or representative capacity, that is substantially similar to, or the
same as, those services Executive provided to Employer, provided that Executive
shall be free to purchase as an investment or otherwise, stock or other
securities of such corporation, partnership, sole proprietorship, person, entity
or business so long as such investment does not represent (x) in the case of
stock or securities that are not listed upon a recognized securities exchange, a
greater than 1% equity interest in such corporation, partnership, sole
proprietorship, person, entity or business or (y) in the case of stock or
securities that are listed upon a recognized securities exchange, a greater than
5% equity interest in such corporation, partnership, sole proprietorship,
person, entity or business; or (ii) for Executive or for any other person,
corporation, partnership, sole proprietorship, entity or business: (A) employ or
attempt to employ any employee or former employee of Employer who was employed
by Employer as of the Separation Date or within six months prior to the
Separation Date; (B) on behalf of any Competitor, call on or solicit any of the
actual or targeted prospective clients of Employer; or (C) make known the names
and addresses of such clients or any information relating in any manner to
Employer’s trade or business relationships with such clients.
(c)    Executive acknowledges and agrees (whether or not Executive is subject to
the restrictions set forth in Section 8(b)) not to disclose, either while in
Employer’s employ or at any time thereafter, to any person not employed by
Employer, or not engaged to render services to Employer, any confidential
information obtained by Executive while in the employ of Employer, including
trade secrets, know-how, improvements, discoveries, designs, customer and
supplier lists, business plans and strategies, forecasts, budgets, cost
information, formulae, processes, manufacturing equipment, compositions,
computer programs, data bases and tapes and films relating to the business of
Employer and its subsidiaries and affiliates (including majority-owned companies
of such subsidiaries and affiliates); provided, however, that this provision
shall not preclude Executive from disclosing information (i) known generally to
the public (other than pursuant to Executive’s act or omission) or (ii) to the
extent required by law or court order. Executive also agrees that upon leaving
Employer’s employ Executive will not take with Executive, without the prior
written consent of an officer authorized to act in the matter by the Board, any
drawing, blueprint, specification or other document of Employer, its
subsidiaries or affiliates, which is of a confidential nature relating to
Employer, its subsidiaries or affiliates, including relating to its or their
methods of distribution, or any description of any formulae or secret processes.

#PageNum#

--------------------------------------------------------------------------------




(d)    Executive acknowledges and agrees (whether or not Executive is subject to
the restrictions set forth in Section 8(b)) not to make, either while in
Employer’s employ or at any time thereafter, either directly or indirectly, any
oral or written negative, disparaging or adverse statements or representations
of or concerning Employer or its subsidiaries or affiliates, any of their
clients, customers or businesses, or any of their current or former officers,
directors, employees or shareholders; provided, however, that nothing herein
shall prohibit Executive from disclosing truthful information if legally
required (whether by oral questions, interrogatories, requests for information
or documents, subpoena, civil investigative demand or similar process).
(e)    Executive acknowledges and agrees that (i) the restrictive covenants
contained in this Section 8 are reasonably necessary to protect the legitimate
business interests of Employer, and are not overbroad, overlong, or unfair and
are not the result of overreaching, duress or coercion of any kind, (ii)
Executive’s full, uninhibited and faithful observance of each of the covenants
contained in this Section 8 will not cause Executive any undue hardship,
financial or otherwise, and that enforcement of each of the covenants contained
herein will not impair Executive’s ability to obtain employment commensurate
with Executive’s abilities and on terms fully acceptable to Executive or
otherwise to obtain income required for the comfortable support of Executive and
Executive’s family and the satisfaction of the needs of Executive’s creditors
and (iii) the restrictions contained in this Section 8 are intended to be, and
shall be, for the benefit of and shall be enforceable by, Employer’s successors
and permitted assigns.
(f)    Executive acknowledges and agrees that any violation of the provisions of
Section 8 would cause Employer irreparable damage and that if Executive breaches
or threatens to breach such provisions, Employer shall be entitled, in addition
to any other rights and remedies Employer may have at law or in equity, to
obtain specific performance of such covenants through injunction or other
equitable relief from a court of competent jurisdiction, without proof of actual
damages and without being required to post bond.
SECTION 9.    Cooperation. Executive acknowledges and agrees (whether or not
Executive is subject to the restrictions set forth in Section 8(b)) to provide
reasonable cooperation, either while in Employer’s employ or at any time
thereafter, to Employer and its affiliates in connection with any pending or
future lawsuit, arbitration, or proceeding between Employer and/or any affiliate
and any third party, any pending or future regulatory or governmental inquiry or
investigation concerning Employer and/or any affiliate and any other legal,
internal or business matters of or concerning Employer and/or any affiliate that
relates to events occurring during Executive’s employment with Employer or any
of its affiliates other than a suit between Executive, on the one hand, and
Employer or its affiliates, on the other hand. Such cooperation shall include
meeting with and providing information to Employer, any affiliate and/or their
respective attorneys, auditors or other representatives as reasonably requested
by Employer. Employer shall reimburse any reasonable legal fees and related
expenses Executive incurs in order to comply with this Section 9.
SECTION 10.    Entire Agreement. This instrument (including all Exhibits
attached hereto), together with the Purchase Agreement, contains the entire
agreement of the parties with respect to the subject matter hereof, and except
as otherwise set forth herein, supersedes all prior agreements, promises,
covenants, arrangements, communications, representations and warranties between
them, whether written or oral, with respect to the subject matter hereof. In
particular,

#PageNum#

--------------------------------------------------------------------------------




Executive agrees and acknowledges that any previous written or oral agreement
pertaining to employment between Olin or the Company and Executive shall hereby
be terminated and has no further force and effect after the Effective Time. For
the avoidance of doubt, the provisions of Section 8 shall not supersede the
provisions of the Purchase Agreement with respect to the subject matter of
Section 8, which shall remain in full force and effect in accordance with their
terms.
SECTION 11.    Successors; Binding Agreement. (a)  Employer will require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business or assets of Employer, by
agreement, in form and substance satisfactory to Executive, expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
that Employer would be required to perform if no such succession had taken
place.  Failure of Employer to obtain such assumption and agreement prior to the
effectiveness of any such succession will be a breach of this Agreement and
entitle Executive to compensation from Employer in the same amount and on the
same terms as Executive would be entitled to hereunder had a Termination
occurred on the succession date.  As used in this Agreement, “Employer” means
Employer as defined in the preamble to this Agreement and any successor to its
business or assets which executes and delivers the agreement provided for in
this Section 11 or which otherwise becomes bound by all the terms and provisions
of this Agreement by operation of law or otherwise.
(b)    This Agreement shall be enforceable by Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.
SECTION 12.    Notices. For the purpose of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given when delivered or mailed by United States registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:
If to Executive:
Robert F. Steel
919 Hill Road
Winnetka, IL 60093
If to Employer:
Olin Corporation
190 Carondelet Plaza
Suite 1530
Clayton, MO 63105-3443
Attention: Corporate Secretary
or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

#PageNum#

--------------------------------------------------------------------------------






SECTION 13.    Governing Law.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the Commonwealth
of Virginia (without giving effect to its principles of conflicts of law).
SECTION 14.    Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same Agreement.
SECTION 15.    Offset of Payments.  Except as may otherwise be expressly
provided herein, nothing in this Agreement will be deemed to reduce or limit the
rights which Executive may have under any employee benefit plan, policy or
arrangement of Employer and its subsidiaries and affiliates.  Except as
expressly provided in this Agreement or as required by law or pursuant to
policies of Employer as may be in effect from time to time, and subject to
Section 22(b), payments made pursuant to this Agreement shall not be affected by
any set-off, counterclaim, recoupment, defense or other claim which Employer and
its subsidiaries and affiliates may have against Executive.
SECTION 16.    Withholding of Taxes.  Employer may withhold from any benefits
payable under this Agreement all federal, state, city or other taxes as shall be
required pursuant to any law or governmental regulation or ruling, and Executive
shall be obligated to pay to Employer any withholding tax payable by Employer
that Employer cannot withhold from payments to Executive.
SECTION 17.    Non-assignability.  This Agreement is personal in nature and
neither of the parties hereto shall, without the consent of the other, assign or
transfer this Agreement or any rights or obligations hereunder, except as
provided in Section 8 above.  Without limiting the foregoing, Executive’s right
to receive payments hereunder shall not be assignable or transferable, whether
by pledge, creation of a security interest or otherwise, other than a transfer
by will or by the laws of descent or distribution, and, in the event of any
attempted assignment or transfer by Executive contrary to this Section 17,
Employer shall have no liability to pay any amount so attempted to be assigned
or transferred.
SECTION 18.    No Employment Right.  This Agreement shall not be deemed to
confer on Executive a right to continued employment with Employer.
SECTION 19.    Disputes/Arbitration.  (a)  Any dispute or controversy arising
under or in connection with this Agreement shall be settled exclusively by
arbitration at Olin’s corporate headquarters in accordance with the rules of the
American Arbitration Association then in effect.  Judgment may be entered on the
arbitrator’s award in any court having jurisdiction; provided, however, that
Executive shall be entitled to seek specific performance of Executive’s right to
be paid during the pendency of any dispute or controversy arising under or in
connection with this Agreement.
(b)    Each party shall pay its own costs, legal, accounting and other fees and
all other expenses associated with entering into and enforcing its or his rights
under this Agreement; provided that Employer shall pay the full cost of the
arbitration fees.

#PageNum#

--------------------------------------------------------------------------------




(c)    If any payment which is due to Executive pursuant to this Agreement has
not been paid within ten (10) days of the date on which such payment was due,
Executive shall be entitled to receive interest thereon from the due date until
paid at an annual rate of interest equal to the Prime Rate reported in the Wall
Street Journal, Northeast Edition, on the last business day of the month
preceding the due date, compounded annually.
SECTION 20.    Amendment. Except as specifically provided in Section 22(e), no
provisions of this Agreement may be amended, modified, waived or discharged
unless such amendment, modification, waiver or discharge is agreed to in writing
signed by Executive and Employer.  No waiver by either party hereto at any time
of any breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.
SECTION 21.    Severability. If any term, provision, covenant or condition of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable in any jurisdiction, then such provision,
covenant or condition shall, as to such jurisdiction, be modified or restricted
to the minimum extent necessary to make such provision valid, binding and
enforceable, or, if such provision cannot be modified or restricted, then such
provision shall, as to such jurisdiction, be deemed to be excised from this
Agreement and any such invalidity, illegality or unenforceability with respect
to such provision shall not invalidate or render unenforceable such provision in
any other jurisdiction, and the remainder of the provisions hereof shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated.
SECTION 22.    Section 409A of the Code. (a)  It is intended that the provisions
of this Agreement comply with Section 409A of the Internal Revenue Code of 1986,
as amended, and the regulations thereunder as in effect from time to time
(collectively, hereinafter, “Section 409A”), and all provisions of this
Agreement shall be construed and interpreted in a manner consistent with the
requirements for avoiding taxes or penalties under Section 409A.
(b)    Neither Executive nor any of Executive’s creditors or beneficiaries shall
have the right to subject any deferred compensation (within the meaning of
Section 409A) payable under this Agreement or under any other plan, policy,
arrangement or agreement of or with Employer or any of its affiliates (this
Agreement and such other plans, policies, arrangements and agreements, the
“Employer Plans”) to any anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, attachment or garnishment.  Except as permitted under
Section 409A, any deferred compensation (within the meaning of Section 409A)
payable to Executive or for Executive’s benefit under any Employer Plan may not
be reduced by, or offset against, any amount owing by Executive to Employer or
any of its affiliates.
(c)    If, at the time of Executive’s separation from service (within the
meaning of Section 409A), (i) Executive is a “specified employee” (within the
meaning of Section 409A and using the identification methodology selected by
Employer from time to time) and (ii) Employer shall make a good faith
determination that an amount payable under this Agreement or under any Employer
Plans constitutes deferred compensation (within the meaning of Section 409A) the
payment of which is required to be delayed pursuant to the six-month delay

#PageNum#

--------------------------------------------------------------------------------




rule set forth in Section 409A in order to avoid taxes or penalties under
Section 409A, then Employer shall not pay such amount on the otherwise scheduled
payment date, but shall instead accumulate such amount and pay it, without
interest, on the first business day after such six-month period. To the extent
required by Section 409A, any payment or benefit that would be considered
deferred compensation subject to, and not exempt from, Section 409A, payable or
provided upon a termination of Executive’s employment, shall only be paid or
provided to Executive upon his separation from service (within the meaning of
Section 409A).
(d)    Except as specifically permitted by Section 409A or as otherwise
specifically set forth in this Agreement, the benefits and reimbursements
provided to Executive under this Agreement and any Employer Plan during any
calendar year shall not affect the benefits and reimbursements to be provided to
Executive under the relevant section of this Agreement or any Employer Plan in
any other calendar year, and the right to such benefits and reimbursements
cannot be liquidated or exchanged for any other benefit and shall be provided in
accordance with Treas. Reg. Section 1.409A-3(i)(1)(iv) or any successor thereto.
Further, in the case of reimbursement payments, such payments shall be made to
Executive on or before the last day of the calendar year following the calendar
year in which the underlying fee, cost or expense is incurred.
(e)    Notwithstanding any provision of this Agreement or any Employer Plan to
the contrary, in light of the uncertainty with respect to the proper application
of Section 409A, Employer reserves the right to make amendments to any Employer
Plan as Employer deems necessary or desirable to avoid the imposition of taxes
or penalties under Section 409A. In any case, except as specifically provided in
this Agreement, Executive shall be solely responsible and liable for the
satisfaction of all taxes and penalties that may be imposed on Executive or for
his account in connection with this Agreement (including any taxes and penalties
under Section 409A), and neither Employer nor any of its subsidiaries and
affiliates shall have any obligation to indemnify or otherwise hold Executive
harmless from any or all of such taxes or penalties. Employer makes no
representations concerning the tax consequences of Executive’s participation in
this Agreement under Section 409A of the Code or any other Federal, state or
local tax law. Executive’s tax consequences shall depend, in part, upon the
application of relevant tax law, including Section 409A, to the relevant facts
and circumstances.
(f)    For purposes of Section 409A, each payment made pursuant to this
Agreement will be deemed to be a separate payment as permitted under Treasury
Regulation Section 1.409A-2(b)(2)(iii). In addition, to the extent any payment
under this Agreement is nonqualified deferred compensation (within the meaning
of Section 409A) and subject to Section 409A and the period measured from the
Date of Termination through the first regular payroll date following the 54-day
release consideration period commences in one taxable year and ends in another,
then no such payment shall be made until the second taxable year.
SECTION 23.    Survival. Except where this agreement states otherwise, the
rights and obligations of Employer and Executive under the provisions of this
Agreement, including Sections 8 and 9, shall survive and remain binding and
enforceable, notwithstanding any termination of Executive’s employment with
Employer, to the extent necessary to preserve the intended benefits of such
provisions.

#PageNum#

--------------------------------------------------------------------------------




SECTION 24.    Headings. The headings in this Agreement are for convenience only
and shall not be used to interpret or construe its provisions.
SECTION 25.    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
SECTION 26.    Construction. As used in this Agreement, words such as “herein”,
“hereinafter”, “hereby” and “hereunder”, and words of like import, refer to this
Agreement, unless the context requires otherwise. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”.
{remainder of this page intentionally left blank}



#PageNum#

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered as of the day and year first above set forth.


OLIN CORPORATION
 
By:
 
Name:
Joseph D. Rupp
Its:
Chairman, President & Chief Executive Officer



K.A. STEEL CHEMICALS INC.
 
By:
 
Name:
Kenneth A. Steel, Jr.
Its:
Executive Vice President





EXECUTIVE
 
 
By:
 
Name:
ROBERT F. STEEL
 
 




#PageNum#

--------------------------------------------------------------------------------


Exhibit A


OLIN CORPORATION


2009 Long Term Incentive Plan


Performance-Based Restricted Stock Unit Award






Performance-Based Restricted Stock Unit Certificate


This certificate certifies that the employee named below has been awarded on the
date hereof the number of Performance-Based Restricted Stock Units (the
“Restricted Stock Units”) shown below.


Subject to the terms and conditions of the Olin Corporation 2009 Long Term
Incentive Plan and related Award Description and the rules adopted by the
Committee administering such Plan, this certificate will entitle the recipient
following employment through the Vesting Date, to a payment of one share of Olin
Common Stock for each Restricted Stock Unit awarded, provided that the
Performance Condition (as defined in the attached Award Description) is
satisfied.


Employee: «PARTICIPANT»


Number of Restricted Stock Units: «SHARES»


Vesting Date: As set forth in the attached Award Description




OLINC CORPPORATION


By the Compensation Committee






_____________________________


Authorized Signature






_______________________________


Employee Signature




Dated: __________________ __, 2012




--------------------------------------------------------------------------------


DESCRIPTION OF


PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD


GRANTED UNDER THE


2009 OLIN CORPORATION LONG TERM INCENTIVE PLAN


1.
Terms

The terms and conditions of these Restricted Stock Units are contained in the
Award Certificate evidencing the grant of such Award, this Award Description and
in the 2009 Olin Corporation Long Term Incentive Plan (the “Plan”). The Award of
Restricted Stock Units is intended to be “performance-based compensation” as
that term is used in Section 162(m) of the Code.


2.
Definitions

Capitalized terms used but not defined herein have the meanings specified in the
Plan.


3.
Vesting and Payment

(a)
Except as otherwise provided by the Committee, the Restricted Stock Units will
vest if, and only if, (i) you remain continuously employed by Olin Corporation
(“Olin”) or any of its subsidiaries during the 24-calendar month period
immediately following the closing of the acquisition of K.A. Steel Chemicals
Inc. (“KA”) by Olin pursuant to that certain Stock Purchase Agreement (the
“Purchase Agreement”) among Olin, KA, the stockholders of KA and Robert F.
Steel, as seller representative, dated as of July 17, 2012 (the last day of such
24-calendar month period, the “Vesting Date”), and (ii) Olin realizes at least
$30 million in synergies (based on achieved synergies on an annualized
“run-rate” basis) within the following categories (A) additional bleach sales,
(B) improvement in customer mix, (C) incremental sales of KOH and HCl through
optimizing use of KA’s existing infrastructure, (D) re-optimization of freight
across the caustic volumes of Olin and KA, and (E) reductions in sales and
general administrative costs, insurance costs and head count during such
24-month period, as defined in more detail by the Committee within 90 days after
the closing under the Purchase Agreement in accordance with Section 162(m) of
the Code (the “Performance Condition”).

(b)
As soon as practical after the Vesting Date, the Committee shall make a
determination as to whether the Performance Condition has been met. Any dispute
between you and Olin regarding the Performance Condition or the Restricted Stock
Units shall be resolved pursuant to the dispute resolutions provisions of the
Executive Agreement among you, Olin and KA dated as of July 17, 2012 (your
“Employment Agreement’), and the dispute resolution provisions of such
Employment Agreement are hereby incorporated by reference.

(c)
Each vested Restricted Stock Unit shall be payable by delivery of one share of
Olin Common Stock (subject to adjustment as provided in the Plan), at the time
set forth in Section 3(e) below. Each Restricted Stock Unit not vested shall be
forfeited.

(d)
Each outstanding Restricted Stock Unit shall accrue Dividend Equivalents
(amounts equivalent to the cash dividends payable in cash), deferred in the form
of cash.





--------------------------------------------------------------------------------




Such Dividend Equivalents shall be paid only when and if the Restricted Stock
Unit on which such Dividend Equivalents were accrued vests. Dividend Equivalents
will accrue interest at an annual rate equal to Olin’s before tax cost of
borrowing as determined from time to time by the Chief Financial Officer, the
Treasurer or the Controller of the Company (or in the event there is no such
borrowing, the Federal Reserve A1/P1 Composite rate for 90 day commercial paper
plus 10 basis points, as determined by any such officer) or such other rate as
determined from time to time by the Board or the Committee, compounded
quarterly, from the date accrued to the earlier of the date paid or forfeiture.
To the extent a Restricted Stock Unit does not vest or is otherwise forfeited,
any accrued and unpaid Dividend Equivalents (and any interest on such Dividend
Equivalents) shall be forfeited.
(e)
The total number of Restricted Stock Units (and Dividend Equivalents and related
interest) that vest pursuant to Section 3(a) above shall be paid on or as soon
as administratively feasible after the Vesting Date, but in no event later than
March 15th of the calendar year following the calendar year of the Vesting Date.

(f)
Restricted Stock Units shall carry no voting rights nor, except as specifically
provided herein, be entitled to receive any dividends or other rights enjoyed by
shareholders.



4.
Termination of Employment

(a)
Except as provided in Section 4(b), if your employment with the Company and its
subsidiaries terminates for any reason other than a “Termination Without Cause”
or a “Resignation for Good Reason”, as those terms are defined in your
Employment Agreement, your Restricted Stock Units and the related Dividend
Equivalents shall terminate and all your rights related thereto shall be
forfeited immediately.

(b)
If there is a Termination Without Cause or a Resignation for Good Reason, in
each case, prior to the Vesting Date, a portion of the Restricted Stock Units
shall become vested and nonforfeitable as of the “Date of Termination” (as
defined in your Employment Agreement) on a pro rata basis based on the extent to
which the Performance Condition has been met as of the end of the last completed
month preceding the Date of Termination, as certified by the Committee. For
example, if achieved synergies (based on such achieved synergies on an
annualized “run-rate” basis) as described in Section 3(a) above as of the end of
the month preceding the Date of Termination are $15 million, then 50% of the
total Restricted Stock Units (i.e., 50,000 Restricted Stock Units) and the
related Dividend Equivalents would vest as of the Date of Termination and be
non-forfeitable, and the remaining Restricted Stock Units and Dividend
Equivalents would be forfeited.



5.
Tax Withholding

Olin will withhold from the payout of the Restricted Stock Units (and related
Dividend Equivalents) the amount necessary to satisfy your federal, state and
local withholding tax requirements.


6.    Miscellaneous
By accepting the Award of Restricted Stock Units, you agree that such Award is
special compensation, and that any amount paid will not affect:




--------------------------------------------------------------------------------




(a)
The amount of any pension under any pension or retirement plan in which you
participate as an employee of Olin,

(b)
The amount of coverage under any group life insurance plan in which you
participate as an employee of Olin, or

(c)
The benefits under any other benefit plan or any kind heretofore or hereafter in
effect, under which the availability or amount of benefits is related to
compensation.

(d)
To the extent any provision of this Award Description would subject any
Participant to liability for interest or additional taxes under Code Section
409A, it will be deemed null and void, to the extent permitted by law and deemed
advisable by the Committee. It is intended that this Award will be exempt from
Code Section 409A (or to the extent applicable, comply with Code Section 409A),
and this Award Description shall be interpreted and construed on a basis
consistent with such intent. This Award Description may be amended in any
respect deemed necessary (including retroactively) by the Committee in order to
preserve exemption (or, if applicable, compliance) with Code Section 409A.

(e)
This provision under Section 6(e) shall apply if any right you may have pursuant
to this Award is considered deferred compensation under Code Section 409A.

(i)
Notwithstanding Section 3(e), the payment made under Section 3(e) shall be paid
no later than 60 days after the Vesting Date.

(ii)
Notwithstanding Section 4(b), and subject to paragraph (iii) below, the payment
made under Section 4(b) shall be paid no later than 60 days after your
termination.

(iii)
If you are a Specified Employee (as defined and determined under Code Section
409A) at the time you become entitled to payment under Section 4(b), then no
payment which is payable upon your termination of employment as determined under
Code Section 409A and not subject to an exception or exemption thereunder, shall
be paid to you until the date that is six (6) months after your termination. Any
such payment that would otherwise have been paid to you during this six-month
period shall instead be paid to you on or as soon as administratively feasible
following the date that is six (6) months after your termination, but no later
than 60 days after such date. Until payment, you will continue to accrue
Dividend Equivalents (and related interest) on the Restricted Stock Units as
provided in Section 3(d).

(iv)
A “termination of employment”, “termination”, or “retirement” (or other similar
term having a similar import) under this Award shall have the same meaning as a
“separation from service” as defined in Code Section 409A.





--------------------------------------------------------------------------------


Exhibit B


RELEASE


Pursuant to the terms of the Employment Agreement (the “Employment Agreement”)
entered into on July 17, 2012, among Robert F. Steel (“Executive”), Olin
Corporation (“Olin”) and K.A. Steel Chemicals Inc. (the “Company”), and in
exchange for the offer of employment and payments and benefits provided under
the Employment Agreement, Executive, for himself, his family, his attorneys,
agents, descendants, heirs, legatees, executors, personal administrators,
guardians, personal representatives, hereby releases and discharges Olin, the
Company as well as all of their respective past, present and future
shareholders, parents, subsidiaries, affiliates, agents, directors, officers,
employees, representatives, principals, attorneys, insurers, predecessors,
successors, assigns and all persons acting by, through, under or in concert with
Olin or the Company and any other parent or subsidiaries (collectively referred
to as the “Released Parties”), from any and all non-statutory claims,
obligations, debts, liabilities, demands, actions, causes of action, suits,
accounts, covenants, contracts, agreements and damages whatsoever of every name
and nature, known and unknown, which Executive ever had, or now has, against the
Released Parties to the date of this Release, both in law and equity, arising
out of or in any way related to Executive’s employment with Olin, the Company
and their affiliates or the termination of that employment, including any claims
that Executive is entitled to any compensation or benefits from any Released
Party. The claims Executive releases include, but are not limited to, claims
that the Released Parties:


(a)    discriminated against Executive on the basis of race, color, sex
(including claims of sexual harassment), national origin, ancestry, disability,
religion, sexual orientation, marital status, parental status, veteran status,
source of income, entitlement to benefits, union activities, age or any other
claim or right Executive may have under the Civil Rights Act of 1964, the Age
Discrimination in Employment Act (“ADEA”), the Older Workers Benefit Protection
Act (“OWBPA”), or any other status protected by local, state or Federal laws,
constitutions, regulations, ordinances or executive orders;
(b)    failed to give proper notice of this employment termination under the
Worker Adjustment and Retraining Notification Act (“WARN”), or any similar state
or local statute or ordinance;
(c)    violated any other Federal, state or local employment statute, such as
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”),
which, among other things, protects employee benefits; the Fair Labor Standards
Act, which regulates wage and hour matters; the Family and Medical Leave Act,
which requires employers to provide leaves of absence under certain
circumstances; Title VII of the Civil Rights Act of 1964; the Americans With
Disabilities Act; the Rehabilitation Act; the Occupational Safety and Health
Act; and any other Federal, state or local laws relating to employment;
(d)    violated the Released Parties’ personnel policies, handbooks, any
covenant of good faith and fair dealing, or any contract of employment between
Executive and any of the Released Parties;

B-#PageNum#

--------------------------------------------------------------------------------




(e)    violated public policy or common law, including claims for personal
injury, invasion of privacy, retaliatory discharge, negligent hiring, retention
or supervision, defamation, intentional or negligent infliction of emotional
distress and/or mental anguish, intentional interference with contract,
negligence, detrimental reliance, loss of consortium to Executive or any member
of Executive’s family and/or promissory estoppel; or
(f)    are in any way obligated for any reason to pay damages, expenses,
litigation costs (including attorneys’ fees), bonuses, commissions, disability
benefits, compensatory damages, punitive damages and/or interest.
Notwithstanding the forgoing, Executive is not prohibited from making or
asserting (i) any claim or right under state workers’ compensation or
unemployment laws, (ii) Executive’s rights as an insured under any director’s
and officer’s liability insurance policy now or previously in force or (iii) any
claim or right which by law cannot be waived, including Executive’s rights to
file a charge with an administrative agency or to participate in an agency
investigation, including but not limited to the right to file a charge with, or
participate in an investigation or proceeding conducted by, the Equal Employment
Opportunity Commission (“EEOC”). Executive waives, however, the right to recover
money if any Federal, state or local government agency, including but not
limited to the EEOC, pursues a claim on Executive’s behalf or on behalf of a
class to which Executive may belong that arises out of or relates to Executive’s
employment or severance from employment. In addition, this Release does not
constitute a waiver or release of any of Executive’s rights to payments or
benefits pursuant to Section 6 of the Employment Agreement or any accrued
benefit under any employee benefit plan, program or arrangement of the Released
Parties.
For the purpose of giving a full and complete release, Executive understands and
agrees that this Release includes all claims that Executive may now have but
does not know or suspect to exist in Executive’s favor against the Released
Parties, and that this Release extinguishes those claims. Notwithstanding the
foregoing, the waiver and release provisions set forth in this Release are not
an attempt to cause Executive to waive or release rights or claims that may
arise after the date this Release is executed.
Acknowledgments.
Executive affirms that Executive has fully reviewed the terms of this Release,
affirms that Executive understands its terms, and states that Executive is
entering into this Release knowingly, voluntarily and in full settlement of all
claims which existed in the past or which currently exist, that arise out of
Executive’s employment with Olin and the Company or Executive’s termination of
employment.
Executive acknowledges that Executive has had at least 21 days to consider this
Release thoroughly, and has been specifically advised to consult with an
attorney, if Executive wishes, before signing below.
If Executive signs and returns this Release before the end of the 21-day period,
Executive certifies that Executive’s acceptance of a shortened time period is
knowing and voluntary, and neither Olin nor the Company improperly encouraged
Executive to sign through fraud, misrepresentation, a threat to withdraw or
alter the offer before the 21-day period expires, or by providing different
terms to other employees who sign the release before such time period expires.

B-#PageNum#

--------------------------------------------------------------------------------


Executive understands that Executive may revoke this Release within seven days
after Executive signs it. Executive’s revocation must be in writing and
submitted within such seven-day period.
If Executive does not revoke this Release within the seven-day period, it
becomes effective and irrevocable on the eighth day after execution. Executive
further understand that if Executive revokes this Release, Executive will not be
eligible to receive the payments and benefits covered in Section 6 of the
Employment Agreement.
Executive acknowledges that the waiver and release provisions set forth in this
Release are in exchange for good and valuable consideration that is in addition
to anything of value to which Executive was already entitled. Olin has advised
Executive that it is in Executive’s best interest to consult with an attorney
prior to executing this Release.


Date: ______________________            By: ________________________________
Robert F. Steel

B-#PageNum#

--------------------------------------------------------------------------------




SCHEDULE 1


An identical Executive Agreement was executed between Olin Corporation, K.A.
Steel Chemicals Inc. and Kenneth A. Steel on the same date, except that Kenneth
A. Steel's title is Executive Vice President, Company and Vice President, Olin
and he reports to Robert F. Steel, President, Company and Vice President, Olin.
A complete copy of this agreement will be filed upon the request of the
Securities and Exchange Commission.



